Title: M. Foulger to David Edwards, 5 February 1759
From: Foulger, Mrs. M.
To: Edwards, David


Sir
Illington, Feb. the 5 1759
As you have Testified so particularly a desire, in being better Informd in your Affair, with Mr. Franklin we took an Oppertunity of meeting Mr. Foulger, who could give little Intelegence more than we have Acquainted you, the before mention’d Peter Foulger, went when he was a Lad with a Neighbouring Gentleman the Name unknown to us, As a Servant to New England, After his Arrival, he Frequent Convers’d with his Relations, who lived at, or near, Windham in Norfolk his Letters cannot be Produce’d by none of the Family that we can Learn. If it suits with my Husbands Conveinency he will meet you; at your Appointment. Which Concludes Me, Your Humble Servant
M: Foulger

Accept United Compliments and Dispose of that to your worthy Friend, Mr. Franklin as you Express him if Agreeable.

 Addressed: To / Mr David Edwards / at Mr Grigsbys Attorney at Law / At / St Edmunds Bury / Suffolk
Endorsed: Reced Feb. 7th. 1759. DE.
